RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 05a0261p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                       X
                                Plaintiffs-Appellees, -
 CHARLES W. WARREN; RUTH WARREN,
                                                        -
                                                        -
                                                        -
                                                            No. 03-3580
           v.
                                                        ,
                                                         >
 CITY OF ATHENS, OHIO,                                  -
                               Defendant-Appellant. -
                                                       N
                        Appeal from the United States District Court
                       for the Southern District of Ohio at Columbus.
                     No. 02-00559—James L. Graham, District Judge.
                                   Argued: September 24, 2004
                                Decided and Filed: June 15, 2005
                    Before: MARTIN, COLE, and GIBBONS, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Brian M. Zets, SCHOTTENSTEIN, ZOX & DUNN, Columbus, Ohio, for Appellant.
Frederick M. Gittes, GITTES AND SCHULTE, Columbus, Ohio, for Appellees. ON BRIEF:
Brian M. Zets, SCHOTTENSTEIN, ZOX & DUNN, Columbus, Ohio, for Appellant. Frederick M.
Gittes, Kathaleen B. Schulte, GITTES AND SCHULTE, Columbus, Ohio, for Appellees.
                                       _________________
                                           OPINION
                                       _________________
         JULIA SMITH GIBBONS, Circuit Judge. Plaintiffs-appellees Charles and Ruth Warren,
owners and operators of a Dairy Queen in Athens, Ohio, sued the City of Athens (“City”) and City
Prosecutor William Biddlestone under 42 U.S.C. § 1983, alleging that the defendants violated the
Warrens’ constitutional rights by installing barricades that restricted access to the Dairy Queen. The
Warrens sought declaratory and injunctive relief, and the district court permanently enjoined the
City from restricting access to the Dairy Queen. The City appeals, arguing that the district court
erred by: (1) determining that the Warrens’ takings claim was ripe; (2) finding that the City violated
the Warrens’ due process rights; (3) finding that the City violated the Warrens’ right to equal
protection of the law; and (4) granting the Warrens’ request for a permanent injunction. We affirm
the district court’s grant of a permanent injunction, although our reasoning differs from that of the
district court in several respects.




                                                  1
No. 03-3580               Warren et al. v. City of Athens, Ohio                                                Page 2


                                                          I.
         Charles and Ruth Warren, along with members of their family, have owned and operated
 a Dairy Queen at the northwest corner of the intersection of Columbus Road and Sunset Drive in
 Athens, Ohio, since 1981. There has been a Dairy Queen at that location for over 50 years. Other
 than social security benefits, the Dairy Queen is the only source of income for Charles and Ruth
 Warren.
         First, it is helpful to describe the Dairy Queen and its immediate surroundings. The Dairy
 Queen has a drive thru lane located along the south side of the building. The lane enters from and
 exits onto Sunset Drive, a two-lane dead-end street providing access to eighteen residences. There
 are head-in parking spaces located in the island created by the arc of the drive thru lane; cars exiting
 these spaces must back onto Sunset Drive. The Dairy Queen faces Columbus Road, a four-lane
 road, and there is an entrance to the restaurant parking lot from Columbus Road. The entrance from
 Columbus Road leads to parking spaces on the north side of the building as well as in the front of
 the building (the side facing Columbus Road). However, because of the property lines, there is no
 access around the back of the building from the north side to the west side abutting Sunset Drive.
 Thus, all cars must exit either back onto Columbus Road or via the same Sunset Drive exit utilized
 by drive thru customers. The Sunset Drive exit is only about twenty feet from the Sunset/Columbus
 intersection.
         The Dairy Queen’s drive thru lane was constructed after the Warren family decided in 1998
that a drive thru would increase business and improve access for customers. As the president of the
regional Dairy Queen office testified, no Dairy Queen would continue to be economically viable in
the modern economy without a drive thru. In October 1998, the Warrens applied for a building
permit from the City to allow construction of the drive thru. Stephen Pierson, Director of Code
Enforcement for the City, determined that the proposed drive thru did not contravene any zoning
regulations. Pierson nonetheless denied the Warrens’ application in December 1998, explaining that
the proposed drive thru and1part of the existing Dairy Queen building were located on a public right-
of-way owned by the City. In his refusal, Pierson notified the Warrens of their right to appeal the
decision. Pierson also suggested that the Warrens apply for a ten-year revocable license from the
City Council for use of the right-of-way. The Warrens did so and entered into discussions with City
officials, who had been contacted by Sunset Drive residents concerned about increased traffic on
their street.
        In April 1999, the Warrens proposed alternate plans for the drive thru in order to address the
concerns of residents of Sunset Drive. Wayne Key, the City’s service-safety director, endorsed one
of these plans, since it channeled the drive thru exit onto Columbus Road and called for parallel
parking, rather than head-in parking, along Sunset Drive. Nevertheless, the City Council denied the
Warrens’ application, citing safety concerns and the concerns of residents affected by the drive thru.
The council acknowledged that its denial “may become moot” if the City did not in fact own the
right-of-way. After being advised by their attorney that the City did not in fact have a right-of-way
over their property, the plaintiffs-appellees decided to proceed with their original plan to build the


         1
           The City’s claim to a right-of-way extending onto the Dairy Queen property derives from an easement granted
in 1941 to the state of Ohio by a previous owner of the property on which the Dairy Queen is located. The easement
was meant to be used for the construction of a new highway, but the highway was built in a different place. In 1943,
the state abandoned North Columbus Road (formerly U.S. Highway 33) to the City without mention of the easement.
          The parties disagree over whether the City owns the right-of-way, despite advice from an attorney hired by the
City that the right-of-way belonged to the state of Ohio as of December 2000. The district court found that the Warrens
owned the real property on which the Dairy Queen and its drive thru are located, and it also found that the City had no
interest in any easement or right-of-way over that property. Those findings are not clearly erroneous, and, in fact, are
plainly correct.
No. 03-3580               Warren et al. v. City of Athens, Ohio                                                  Page 3


drive-thru. The Warrens notified the City of their intent to so proceed, and the drive thru opened
in July 1999. Drive thru customers generated forty to forty-five percent of the Warrens’ business.
        Three years later, in April 2002, City Prosecutor William Biddlestone2 notified the Warrens’
counsel that due to numerous complaints from the Dairy Queen’s neighbors about traffic congestion
and noise on Sunset Drive, the City planned to: (1) place “do not block” signs at the intersection of
Sunset and Columbus; (2) place “no stopping or standing” signs at the exit and entrance to the drive
thru on Sunset; and (3) build a curb along Sunset to close the “illegal driveways” comprising the
drive thru.3 The signs were erected soon after, and the Warrens did not object to this action. On
May 1, 2002, City officials Biddlestone, Key and Pierson met with the Warrens to discuss the
matter and specifically the City’s plan to install curbs blocking the drive thru. On May 24,
Biddlestone wrote the Warrens’ counsel to inform him that “a little more research” indicated that
several automobile accidents, including a couple of “fairly serious” ones, had taken place at the
intersection since the drive thru opened. Declaring the drive thru a “traffic hazzard [sic],”
Biddlestone reiterated the City’s intention to follow through with placement of temporary curbing
along Sunset and “permanent curbs” at some point in the future. On May 29, 2002, the City4placed
barricades along Sunset, running from the drive-thru exit to the west end of the property line. Even
though the drive thru exit was not barricaded, customers could not use the drive thru, and refuse
trucks could not pick up trash, recycling, and waste grease at the back of the restaurant. The
Warrens experienced a drop in sales of about 22% in the month following the blockage of the drive
thru.
         Both parties offered extensive evidence during the district court proceedings regarding
traffic concerns related to the drive thru. Even though City officials such as Key, Pierson, and police
officer Roger Dierdorf testified, they presented no evidence that the City had attempted to design
a traffic enforcement plan in the area of the Dairy Queen, conduct a study of traffic flow on Sunset
Drive, or assess the particular impact of the drive thru itself. Officer Dierdorf, who regularly patrols
the area around the Dairy Queen, testified that he had never seen traffic backed up on Sunset Drive
waiting to enter the drive thru. An examination of accident reports in the vicinity of the
Columbus/Sunset intersection did not produce any evidence of accidents connected in any way to
the drive thru. In addition, the City produced two videos of the Columbus/Sunset intersection
covering week-long periods during the summer of 2002, but neither video revealed any traffic
problems or accidents.
        Various residents of houses on Sunset Drive testified about traffic problems caused by the
drive thru. For example, Ralph Kliesch described how cars exiting the drive thru often block Sunset
Drive, putting drivers turning onto Sunset from Columbus in danger. He also noted that cars turning
right into the drive thru have to swing into the other side of Sunset Drive, and Kliesch stated that
he often has to swing into the oncoming traffic lane when cars are stacked up on Sunset in line for
the drive thru. One resident, Ellen Kroutel, videotaped the stacking of cars on Sunset Drive on
March 28, 2001, during the largest promotion in Dairy Queen history. Other residents echoed these
concerns, as well as concerns over noise and use of residential driveways, but none of them reported

         2
          Biddlestone was formerly the County Prosecutor but lost a primary election to the Warrens’ son David, the
current County Prosecutor.
         3
          Biddlestone testified that the risk of accidents on Sunset or Columbus was not a factor in his decision to take
these steps.
         4
           The district court’s findings of fact make clear that the barriers were erected “along” the Warrens’ property.
This finding is consistent with the Warrens’ contentions and the evidence in the record. Elsewhere, the district court
opinion refers to barriers “on” the property. While we do not construe the district court opinion as making a finding that
the barriers were “on” the Warrens’ property, such a finding would be clearly erroneous.
No. 03-3580                Warren et al. v. City of Athens, Ohio                                                   Page 4


an inability to see the vehicles on Sunset from Columbus, an inability to reach their homes, or
witnessing firsthand an accident on Sunset Drive. The barricades installed by the city increased the
number of cars using the residential driveways on Sunset.
        In addition to evidence from City officials and local residents, both parties offered the
testimony and reports of an expert witness at trial. The City retained Stephen Thieken, a
transportation and traffic engineer, who found fault in the “stacking space” available to Dairy Queen
drive thru customers, the short distance (the “corner clearance”) between the drive thru exit and
Columbus Road, and the angled nature of the parking spaces on Sunset Drive. Thieken also reported
that the severity of accidents around the Dairy Queen increased after the drive thru was installed,
but he cautioned that it was difficult to “link the accidents directly to the operation of the Dairy
Queen drive-thru.” Thieken based his report solely on maps, conversations with City officials,
accident reports, and a one-hour visit to the site.
        The Warrens offered the testimony and report of Richard DeWolfe, a civil transportation
engineer  who had experience designing commercial sites, including drive thru restaurants and
banks.5 DeWolfe reviewed the Dairy Queen site, other businesses in the vicinity of the Dairy
Queen, accident reports, various letters sent among the parties to the case, the video shot by Ellen
Kroutel, and the two videos of the Columbus/Sunset intersection shot in the summer of 2002.
DeWolfe’s report rebutted each of Thieken’s conclusions. First, in DeWolfe’s view, the Institute
of Transportation Engineers (ITE) guidelines (upon which Thieken also relied) did not require a
longer “stacking space” than that provided by the Dairy Queen drive thru. Second, DeWolfe pointed
out that Thieken did not sufficiently observe traffic volumes at the intersection so as to support his
conclusion that insufficient corner clearance was provided between the drive thru exit and Columbus
Road. Similarly, DeWolfe found Thieken’s analysis of the angled parking on Sunset Drive to be
unsupported by any analysis of traffic volume or the relationship between the drive thru and the
accidents that have occurred. DeWolfe listed a number of other businesses in Athens with angled
parking, an amount of stacking space similar to that of Dairy Queen’s, and exits near an intersection.
DeWolfe concluded that these business locations created “more potential traffic conflicts than the
Dairy Queen.” These businesses, however, were not threatened with barricades.
        Charles and Ruth Warren filed a complaint in federal court on June 6, 2002, seeking damages
and injunctive relief against the City and Biddlestone. The district court granted a temporary
restraining order against the City on June 7, and after an evidentiary hearing, the court issued a
preliminary injunction on June 26 ordering the City to remove the barriers on Sunset Drive.
Subsequently, on the Warrens’ motion, the district court dismissed without prejudice the plaintiffs’
claims against Biddlestone as well as their damage claims against the City, leaving only the
Warrens’ claims for declaratory and injunctive relief, as well as for attorneys’ fees and expenses.
Additional testimony and exhibits were presented at a trial in December 2002, and on March 18,
2003, the district court permanently enjoined the City from installing barricades, curbing, or
otherwise restricting access to the Dairy Queen. The City appealed from the district court’s order
on April 16, 2003.




         5
           In reaching its conclusion that the City violated the Warrens’ substantive due process rights, the district court
rejected Thieken’s testimony and accepted that of DeWolfe. The City does not directly challenge the district court’s
credibility determination with respect to these two witnesses but essentially ignores it by reciting Thieken’s testimony
at length in its brief. Yet, the district court’s acceptance of DeWolfe’s testimony is not clearly erroneous, and we, as
an appellate court, cannot reweigh the testimony of these witnesses and accept that of Thieken rather than that of
DeWolfe. See Fed. R. Civ. P. 52(a) (“Findings of fact, whether based on oral or documentary evidence, shall not be set
aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the
credibility of the witnesses.”)
No. 03-3580                 Warren et al. v. City of Athens, Ohio                                                Page 5


                                                           II.
        The Warrens’ rather imprecise complaint alleges an arbitrary “taking of property without
due process” and a violation of their “right to equal protection, procedural due process, and
substantive due process.” It generally asserts violation of the Warrens’ Fifth and Fourteenth
Amendment rights. The essence of the Warrens’        factual allegations and argument is that the City
violated their federal constitutional rights6 by placing barriers “along” their property, thereby
“blocking” access to the drive thru, both for customers and for trash and waste removal. They allege
that such barriers were not erected at other similarly situated businesses. They assert that they have
no administrative appeal remedy and received no notice of a hearing or appeal.
        After scrutinizing the complaint, it is fairly clear that the Warrens assert an equal protection
claim based on their allegations that the City did not erect barricades at similarly situated businesses.
Also, their procedural due process claim rather obviously derives from the lack of a hearing to
challenge the erection of the barriers. The Warrens also assert, however, a third claim which is less
well-defined in the complaint. This third claim presents the issue of whether the City’s erection of
the barriers is an unconstitutional restriction on the Warrens’ use of their property. The Warrens
have described this claim as a substantive due process claim, and we refer to it in the same way,
although we do not entirely agree with either the Warrens’ or the district court’s characterization of
it. We address the third claim, which requires the most difficult analysis, first.
A.       The Substantive Due Process Claim
        In this case, the appropriate legal analysis of the Warrens’ claim of “taking of property
without due process” is entirely dependent on its proper characterization. The district court
extensively addressed the standards applicable to takings claims and eventually concluded that the
Warrens’ complaint actually involved a private use takings claim brought “under a substantive due
process theory.” The court went on to evaluate this “substantive due process” claim, holding that
the City’s actions amounted to a taking for private use, thus infringing the Warrens’ substantive due
process property rights. We review legal conclusions upon which a decision to grant an injunction
is based de novo. Sharpe v. Cureton, 319 F.3d 259, 272 (6th Cir. 2003).
        Although the Warrens mention the Fifth Amendment in their complaint, they have not sought
to base their action on the Just Compensation Clause of the Fifth Amendment. Certainly, the
Warrens have never contended that the City placed its barriers or otherwise physically encroached
on their property. Such an allegation would have been a physical takings claim. See Waste Mgmt.,
Inc. v. Metro. Gov’t, 130 F.3d 731, 737-38 (6th Cir. 1997). Also, more fundamentally, although the
decision to place barriers along the Warrens’ property could be considered a regulatory taking
arguably falling within the ambit of the Just Compensation Clause, see Williamson County Reg’l
Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 186 (1985), the Warrens have not sought
monetary compensation     for the taking of their property, even before they sought dismissal of their
claims for damages.7 Therefore, the appellees’ claim does not fall under the Just Compensation



         6
           The Warrens’ complaint also alleges violations of procedural due process, substantive due process, and equal
protection rights under the Ohio Constitution. The district court correctly noted that these claims are governed by
essentially the same standards as those applicable to the Warrens’ federal constitutional claims. See Sorrell v. Thevenir,
633 N.E.2d 504, 511-12 (Ohio 1994). The City does not challenge the district court’s resolution of the Warrens’ state
constitutional claims on appeal, and therefore we will not address them. See Priddy v. Edelman, 883 F.2d 438, 446 (6th
Cir. 1989) (holding that issues not raised in appellant’s brief will not be considered on appeal).
         7
             The damages sought by the Warrens would have included such items as lost profits, not the value of the real
property.
No. 03-3580                Warren et al. v. City of Athens, Ohio                                                   Page 6


Clause of the Fifth Amendment. See id. at 194-95; Montgomery v. Carter County, 226 F.3d 758,
766-68 (6th Cir. 2000).
        Another possible basis for a Fifth Amendment claim is the theory that a taking is for a private
rather than a public use. The district court analyzed the Warrens’ claim as a private use taking,
although it grounded its analysis in Fourteenth Amendment substantive due process rather than in
the Fifth Amendment’s implied prohibition on takings for a private use. Private use takings do not
involve claims for compensation, as they “are unconstitutional regardless of whether just
compensation is paid.” See id. at 766. In Montgomery, upon which the district court relied, the
defendant county declared that it owned the plaintiff’s driveway and would consider any obstruction
of the driveway by plaintiff a crime. Id. This court held in Montgomery that the county’s action had
no rational relationship to any public purpose and was thus a “rare real-life example” of a taking for
a private use. Id. Montgomery noted, however, that few takings will meet the standard for a private
use taking, because all that is required for a public use is a rational relationship to some “conceivable
public purpose.” Id. at 765 (quoting Hawaii Hous. Auth. v. Midkiff, 467 U.S. 229, 241 (1984)).
         The district court’s analysis of the Warrens’ claim as a private use substantive due process
claim is problematic for two reasons. First, although the City acted at the urging of residents of
Sunset Drive and for their benefit, the City’s action8was rationally related to the conceivable public
purposes of traffic, noise and accident control. This fact situation contrasts with that in
Montgomery where the county declared the driveway a county road at the urging of a single
neighbor whose motive was to obtain delivery of mail to her home. Id. at 763. Second, although
the Montgomery panel did not explicitly decide whether a private use taking claim could be asserted
as a substantive due process claim, it analyzed the two issues separately in the case and cast a dim
light on the prospect that a claim merging the two principles would be viable. See id. at 768-69
(“[I]t is not clear why the concept of substantive due process should have any place in takings
cases.”). The district court’s private use takings analysis of the Warrens’ case thus appears
inconsistent with both the facts and the law, and we decline to adopt it.
         Although the Warrens embrace the district court’s private use analysis, they also assert that
their claim is a substantive due process claim of the type described in Williamson County. See 473
U.S. at 197. Their argument is that placement of the barriers constituted a government regulation
“that goes so far that it ha[d] the same effect as a taking by eminent domain” and thus was “an
invalid exercise of the police power, violative of the Due Process Clause of the Fourteenth
Amendment.” Id. The remedy for such a violation would not be “just compensation” but rather
invalidation of the regulation. Id. This “due process takings” theory is based on language in
Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 415 (1922), which held that “if regulation goes too
far it will be recognized as a taking.” In dicta in that case, Justice Holmes went on to suggest that
the Court meant “taking” not in the literal Fifth Amendment sense, but to represent all actions
having the same effect as a taking by eminent domain:
         Government hardly could go on if to some extent values incident to property could
         not be diminished without paying for every such change in the general law. As long
         recognized, some values are enjoyed under an implied limitation and must yield to
         the police power. But obviously the implied limitation must have its limits, or the
         contract and due process clauses are gone. One fact for consideration in determining
         such limits is the extent of the diminution. When it reaches a certain magnitude, in


         8
            The fact that any taking here was not for a private use does not imply that governmental deprivation of the
Warrens’ property interests was justified. We have no quarrel with the district court’s assessment of the lack of
justification for City action. The point here is simply that under applicable case authority the taking cannot be considered
one for a private use.
No. 03-3580               Warren et al. v. City of Athens, Ohio                                                Page 7


         most if not in all cases there must be an exercise of eminent domain and
         compensation to sustain the act.
Id. at 413; see also Williamson County, 473 U.S. at 197-200 (interpreting Mahon and outlining the
rationale for the “due process takings” theory). The Warrens’ claim of “taking of property without
due process” potentially fits well within this theory. The Warrens’ case has never been about
compensation but rather has concerned “invalidation of the regulation” imposed by the City, the
argument being that the barricades were “so onerous that [they had] the same effect as an
appropriation of the property.” Id. at 197-99. Yet, the Supreme Court has left undecided three times
the issue of whether the Constitution supports such a theory. See id. at 185 (citations omitted). And
Supreme Court authority subsequent to Williamson County strongly stresses that substantive due
process concepts are not available to provide relief when another provision of the Constitution
directly addresses the type of illegal government conduct alleged by the plaintiff. See, e.g., Graham
v. Connor, 490 U.S. 386, 394-95 (1989) (analyzing an excessive force claim under a Fourth
Amendment standard and not “the more generalized notion of ‘substantive due process’”); Whitley
v. Albers, 475 U.S. 312, 326-27 (1986) (noting that in “the prison security context, the Due Process
Clause affords...no greater protection than does” the Eighth Amendment); see also Montgomery, 226
F.3d at 758 (“The takings clause itself addresses whether and under what circumstances the
government may take an individual’s private property, which is why a number of circuits have
concluded that no room is left for the concept of substantive due process.”) (citing Armendariz v.
Penman, 75 F.3d 1311, 1323-27 (9th Cir. 1996) (en banc), and Coniston Corp. v. Vill. of Hoffman
Estates, 844 F.2d 461, 464 (7th Cir. 1988)); cf. Choate’s Air Conditioning & Heating v. Light, Gas
& Water Div., 16 Fed. Appx. 323, 330-31 (6th Cir. 2001) (rejecting an effort to repackage a takings
claim as a substantive due process violation). We therefore decline to endorse a substantive due9
process theory based on a claim that erection of the barriers amounted to an unconstitutional taking
of property.
         A final avenue exists for assertion of a substantive due process claim, but this avenue appears
outside the scope of the Warrens’ complaint and their argument on appeal. This court has
recognized that a substantive due process violation occurs when arbitrary and capricious government
action deprives an individual of a constitutionally protected property interest. See Tri-Corp Mgmt.
Co. v. Praznik, 33 Fed. Appx. 742, 747 (6th Cir. 2002); Pearson v. City of Grand Blanc, 961 F.2d
1211, 1216, 1217 (6th Cir. 1992); see also Nectow v. City of Cambridge, 277 U.S. 183, 187-88
(1928) (holding that a court should not interfere with local zoning decisions unless the locality’s
action “has no foundation in reason and is a mere arbitrary or irrational exercise of power having
no substantial relation to the public health, the public morals, the public safety or the public welfare
in its proper sense”) (internal quotation marks and citation omitted); Eide v. Sarasota County, 908
F.2d 716, 721-22 (11th Cir. 1990). While challenges to arbitrary and capricious government action
appear most frequently in cases involving zoning and other ordinances, see, e.g., Vill. of Belle Terre
v. Boraas, 416 U.S. 1, 8 (1974), they are not necessarily limited to such cases, see, e.g., Duke Power
Co. v. Carolina Envtl. Study Group, 438 U.S. 59, 82-83 (1978) (noting that federal economic
regulations will be upheld “absent proof of arbitrariness or irrationality on the part of Congress”);
see also Zinermon v. Burch, 494 U.S. 113, 125 (1990) (“[T]he Due Process Clause contains a
substantive component that bars certain arbitrary, wrongful government actions ‘regardless of the
fairness of the procedures used to implement them.’”) (citation omitted). Although the district court
states that the City’s actions were a “de facto zoning change analogous to the denial of a zoning
variance or permit,” the Warrens do not assert such a claim here and, in fact, argue in their brief that
“the case at bar is not a zoning case” and that the City’s barricades were not placed pursuant to any


         9
          We use the word “taking” here in the same sense as it is used in the Fifth Amendment’s Just Compensation
Clause, recognizing that “taking” has been used more loosely in other contexts to describe various types of deprivations
or harms to property.
 No. 03-3580            Warren et al. v. City of Athens, Ohio                                      Page 8


 regulations or laws. Given the Warrens’ position, we will not consider the applicability of this
 theory to the sort of particularized action involved in this case.
         We recognize the soundness of the district court’s findings and conclusions about the lack
 of any viable justification for the City’s erection of the barriers and the clear deprivation of the
 Warrens’ right to ingress and egress from their property. Yet, given the law, the facts, and the
 Warrens’ own arguments and characterization of their claims, we cannot conclude that the City
 violated the Warrens’ substantive due process rights.
 B.      The Procedural Due Process Claim
        We now turn to consideration of the Warrens’ procedural due process claim. The Fourteenth
Amendment provides, in part, that “[n]o State shall . . . deprive any person of life, liberty, or property,
without due process of law.” U.S. Const. amend. XIV, § 1. Procedural due process generally
requires that the state provide a person with notice and an opportunity to be heard before depriving
that person of a property or liberty interest. See, e.g., Thompson v. Ashe, 250 F.3d 399, 407 (6th Cir.
2002) (“Courts have long recognized that the Fourteenth Amendment requires that an individual who
is deprived of an interest in liberty or property be given notice and a hearing.”). Only after a plaintiff
has met the burden of demonstrating that he possessed a protected property or liberty interest and was
deprived of that interest will the court consider whether the process provided the plaintiff in
conjunction with the deprivation, or lack thereof, violated his rights to due process. Hamilton v.
Myers, 281 F.3d 520, 529 (6th Cir. 2002).
        Preliminarily, we consider the issue of ripeness of the procedural due process claim. Takings
claims, whether asserted as just compensation or substantive due process claims, are subject to
ripeness requirements, Williamson County, 473 U.S. at 194, 199-200, as are procedural due process
claims that are ancillary to takings claims, Arnett v. Myers, 281 F.3d 552, 562 (6th Cir. 2002). Here
the Warrens’ procedural due process claim is not ancillary to their takings claim, but addresses a
separate injury–the deprivation of a property interest without a predeprivation hearing. See
Nasierowski Bros. Inv. Co. v. City of Sterling Heights, 949 F.2d 890, 893-95 (6th Cir. 1991)
(explaining the “vital distinction between procedural due process claims and other varieties of
constitutional grievances stemming from land use decisions”); see also Hidden Oaks Ltd. v. City of
Austin, 138 F.3d 1036, 1045 n.6 (5th Cir. 1998) (holding that Williamson County would not apply
when “main thrust” of plaintiff’s claim is procedural due process, not takings); cf. Nasierowski Bros.,
949 F.2d at 899 (Martin, J., concurring) (stating that the Williamson County requirements will apply
when “the procedural due process claim is in reality an adjunct to a taking or other constitutional
claim”).
        In resolving the procedural due process claim, the first issue is whether the Warrens were
deprived of a property interest. Property rights are created and defined not by the Constitution but
by independent sources such as state law. Thomas v. Cohen, 304 F.3d 563, 576 (6th Cir. 2002). In
State ex rel. Merritt v. Linzell, 126 N.E.2d 53, 54 (Ohio 1955), the Ohio Supreme Court held:
        An owner of property abutting on a public highway possesses, as a matter of law, not
        only the right to the use of the highway in common with other members of the public,
        but also a private right or easement for the purpose of ingress and egress to and from
        his property, which latter right may not be taken away or destroyed or substantially
        impaired without compensation therefor.
This right of access is especially important for businesses abutting a public street. See Branahan v.
Cincinnati Hotel Co., 39 Ohio St. 333, 333-34 (1883). Under Ohio law, the state may regulate a
property owner’s easement of access without compensation as long as there is no denial of ingress
or egress. Castrataro v. City of Lyndhurst, No. 60901, 1992 Ohio App. LEXIS 4352, at *8 (Ohio Ct.
App. Aug. 27, 1992). However, a landowner’s property interest is infringed even when a
No. 03-3580               Warren et al. v. City of Athens, Ohio                                               Page 9


government blocks off only part of the property’s access to public roads. See id. at *12-*14; see also
State ex rel. OTR v. City of Columbus, 667 N.E.2d 8, 15 (Ohio 1996) (finding that a taking can occur
even when the government does not deny all access to the property); Starr v. Linzell, 129 N.E.2d 659,
661 (Ohio Ct. Com. Pl. 1955) (citing Merritt, 126 N.E.2d at 56) (finding that the blocking of one of
a business’s entrances “molests a property enjoyment” of the owner). Castrataro’s facts resemble
those of the present case. In Castrataro, the city placed barriers across one of two entrances to a
shopping center. See 1992 Ohio App. LEXIS 4352, at *5. The court held that since the burden of
the barriers was placed solely on the landowner’s property and not on the general public, the city’s
action was a regulatory taking of a property interest. Id. at *12-*14. Like the landowner in
Castrataro, the Warrens bear the sole burden of the barriers placed by the City. According to these
principles, then, the City of Athens clearly deprived the Warrens of a property interest by erecting
barricades across one of the two means of access to their Dairy Queen.
        The second step in the procedural due process analysis is determining whether the City’s
deprivation of the Warrens’ property interest contravened notions of due process. Generally, the
process that is due before a property deprivation includes prior notice and an opportunity for a
predeprivation hearing. Harris v. City of Akron, 20 F.3d 1396, 1401 (6th Cir. 1994). In this case,
the Warrens received notice but not a predeprivation hearing. Under circuit precedent, a § 1983
plaintiff can prevail on a procedural due process claim by demonstrating that the property deprivation
resulted from either: (1) an established state procedure that itself violates due process rights, or (2)
a “random and unauthorized act” causing a loss for which available state remedies would not
adequately compensate the plaintiff. Macene v. MJW, Inc., 951 F.2d 700, 706 (6th Cir. 1991). A
plaintiff alleging the first element of this test would not need to demonstrate the inadequacy of state
remedies. Moore v. Bd. of Educ. of Johnson City Sch., 134 F.3d 781, 785 (6th Cir. 1998). If the
plaintiff pursues the second line of argument, he must navigate the rule of Parratt v. Taylor, 451 U.S.
527, 539 (1981), which holds that a state may satisfy procedural due process with only an adequate
postdeprivation procedure when the state action was “random and unauthorized.” See Macene, 951
F.2d at 706; see also Zinermon, 494 U.S. at 128 (narrowing Parratt to only those situations where
predeprivation process would have been impossible or impractical). In this context, “unauthorized”
means that the official in question did not have the power or authority to effect the deprivation, not
that the act was contrary to law. See id. at 138.
        Whether seen as an attack on an established state procedure or as an attack on a “random and
unauthorized” act, the Warrens’ claim is not subject to the Parratt rule. It clearly would not have
been “impossible” for the City to grant a predeprivation hearing to the Warrens. See Mackey v. Dyke,
29 F.3d 1086, 1093 (6th Cir. 1994); Harris, 20 F.3d at 1401. Moreover, even10if the Parratt rule did
apply, it is not clear that any state remedies were available to the Warrens. Thus, if the City’s
action was a “random and unauthorized act,” then the Warrens’ claim prevails. If, alternatively, the
City’s action was the result of an established state procedure, then the question would be whether that
procedure violated due process rights. The Warrens have shown that the state procedure in this case
violated their rights. This court held in Nazierowski Brothers, in the course of evaluating a § 1983
claim alleging that a zoning change effected a procedural due process violation:
        Governmental determinations of a general nature that affect all equally do not give
        rise to a due process right to be heard. But, when a relatively small number of persons
        are affected on individual grounds, the right to a hearing is triggered . . . . [T]he
        Council’s action clearly resulted in a differentiable impact on a specifiable individual,
        thus triggering a right to hearing.

         10
            The Warrens are correct in pointing out that the 1998 zoning decision, which the Warrens could have
appealed, is unrelated to the placement of the barricades, for which there was apparently no avenue of appeal. The 1998
zoning decision, moreover, was premised on the assumption that the City owned a right-of-way over the Warrens’
property, an assumption which later proved incorrect.
No. 03-3580                 Warren et al. v. City of Athens, Ohio                                                 Page 10
949 F.2d at 896. The facts of Nazierowski Brothers, where the city (acting in accordance with state
procedure) singled out a landowner for regulation detrimental to the landowner’s property interest,
are directly analogous to the Warrens’ case. The same reasoning therefore applies, yielding the
conclusion that the City of Athens violated the Warrens’ procedural due process rights. For the above
reasons, we affirm the judgment of the district court on this issue.
C.      Equal protection
        Finally, we turn to the Warrens’ equal protection claim. “No State shall . . . deny to any
person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. “The
purpose of the equal protection clause of the Fourteenth Amendment is to secure every person within
the State's jurisdiction against intentional and arbitrary discrimination, whether occasioned by express
terms of a statute or by its improper execution through duly constituted agents.” Sioux City Bridge
Co. v. Dakota County, 260 U.S. 441, 445 (1923) (internal quotation marks and citation omitted).
Equal protection claims can be brought by a “class of one,” where the plaintiff alleges that the state
treated the plaintiff differently from others similarly situated and that there is no rational basis for
such difference in treatment. Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). The “rational
basis” test means that courts will not overturn government action “unless the varying treatment of
different groups or persons is so unrelated to the achievement of any combination of legitimate
purposes that [the court] can only conclude that the [government's] actions were irrational.” Kimel
v. Fla. Bd. of Regents, 528 U.S. 62, 84 (2000) (internal quotation marks and citation omitted).
        A “class of one” plaintiff may demonstrate that a government action lacks a rational basis in
one of two ways: either by “negativ[ing] every conceivable basis which might support” the
government action or by demonstrating that the challenged government action was motivated by
animus or ill-will. Klimik v. Kent County Sheriff’s Dept., 91 Fed. Appx. 396, 400 (6th Cir. 2004)
(citations omitted); Bower v. Vill. of Mount Sterling, 44 Fed. Appx. 670, 677-78 (6th Cir. 2002).
Here, despite the district court’s ruling and appellees’ arguments, the Warrens cannot negative all the
bases upon which the City’s act was premised. The City acted in response to numerous complaints
from Sunset Drive residents who were concerned about traffic congestion and safety. Surely,
responding to these concerns, which were legitimate state interests, constituted at least one
conceivable basis for the placement of the barricades. The Warrens, then, are left with an argument
that City officials were motivated by ill will. This argument has potential merit, based on the fact that
City Prosecutor Biddlestone, the incumbent, was handily defeated in a primary election in 2000 for
County Prosecutor by the Warrens’ son. The appellees noted this in their original complaint and
motion for preliminary injunction, and their lawyer attempted to examine Mr. Biddlestone on the
issue during the preliminary injunction hearing,    but the district court sustained an objection to this
line of questioning based on relevance.11 Therefore, the Warrens12failed to show during the
proceedings below that Mr. Biddlestone acted out of ill will or animus. We hold that the Warrens’
“class of one” equal protection claim fails.
D.      Permanent injunction
         This court reviews the district court’s decision to grant a permanent injunction for abuse of
discretion. Sharpe, 319 F.3d at 272; Wayne v. Vill. of Sebring, 36 F.3d 517, 531 (6th Cir. 1994).
“‘An abuse of discretion is defined as a definite and firm conviction that the district court committed
a clear error of judgment.’” United States v. Miami Univ., 294 F.3d 797, 806 (6th Cir. 2002) (citation


         11
              Appellees do not contend on appeal that the evidentiary ruling was erroneous.
         12
           In fact, their initial complaint merely notes the fact that their son defeated Mr. Biddlestone; it does not allege
that Mr. Biddlestone acted out of ill will or animus in ordering the placement of the barriers.
 No. 03-3580                Warren et al. v. City of Athens, Ohio                                                  Page 11


omitted). In other words, a district court abuses its discretion when it relies on clearly erroneous
findings of fact or improperly applies the law. Id.
         Where a plaintiff establishes a constitutional violation after a trial on the merits, the plaintiff
will be entitled to permanent injunctive relief upon a showing of: (1) a continuing irreparable injury
if the court fails to issue the injunction, and (2) the lack of an adequate remedy at law. Kallstrom v.
City of Columbus, 136 F.3d 1055, 1067 (6th Cir. 1998). The Warrens have established that the City
violated their procedural due process rights. They have also shown a continuing irreparable injury,
in that with the barricades, the drive thru would be inoperable and the Dairy Queen would likely go
out of business. Such financial ruin qualifies as irreparable harm. See Performance Unlimited, Inc.
v. Questar Publishers, Inc., 52 F.3d 1373, 1382 (6th Cir. 1995); cf. Basicomputer Corp. v. Scott, 973
F.2d 507, 511-12 (6th Cir. 1992) (holding that competitive losses and losses of customer goodwill
constitute irreparable harm).
        Nor is there an adequate remedy at law for the Warrens. Even though it would seem that the
Warrens could quantify their past lost profits due to the barricades and seek money damages in
compensation, see Petereit v. S.B. Thomas, Inc., 63 F.3d 1169, 1186 (2d Cir. 1995), future lost profits
are much harder to quantify. Moreover, if these lost profits were of such a magnitude that the
viability of their business were threatened (thereby giving rise to an irreparable injury as described
above), then the Warrens would indeed have no adequate remedy at law and a permanent injunction
would be appropriate. See Auto. Elec. Serv. Corp. v. Assoc. of Auto. Aftermarket Distribs., 747 F.
Supp. 1483, 1513-14 (E.D.N.Y. 1990); see also Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d
1197, 1205 (2d Cir. 1970) (“Of course, Semmes’ past profits would afford a basis for calculating
damages . . . . But the right to continue a business in which William Semmes had engaged for twenty
years and into which his son had recently entered is not measurable entirely in monetary terms; the
Semmes want to sell automobiles, not to live on the income from a damages award.”); cf. Miami
Univ., 294 F.3d at 819 (holding that an injury is not fully compensable by money damages if the
plaintiff’s loss would make damages difficult to calculate). Based on the record in this case, it was
not an abuse of discretion for the district court to conclude that the Warrens could not obtain an
adequate remedy at law for the potential      loss of their business. We therefore affirm the district
court’s order of a permanent injunction.13
                                                            III.
       For the foregoing reasons, we affirm the district court’s order granting a permanent injunction,
although only on the basis of the City’s violation of the Warrens’ procedural due process rights.




          13
             We note that the City’s failure to appeal the Ohio constitutional claims renders the district court’s disposition
 of those claims final and eliminates the possibility that the City could again seek to erect the barriers after providing the
 Warrens a hearing. Thus, there is no need to modify the permanent injunction to permit that possibility.